Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Igarashi et al. (US 6524530) in view of Charlton (5786228) and in further view of Lai (6503716).
With regard to claim 30, Igarashi et al. teach a device capable of storing a biological sample having 
one or more walls (figure 1) defining a containment vessel (6) having a top having an opening, said opening for sealable receiving a sealing cap (10) and for receiving the biological sample (via swab (9)), wherein said one or more walls comprise at least one 
a reagent compartment (5) having a barrier (17a)(17b) that can be torn easily by pressing swab (9) thereon
reagents are present (reactive reagent container (3)
the sealing cap (10), (12), (11), and (13)
b. depositing through the opening a biological sample in the sample receiving area (Figure2)
c. affixing the sealing cap to the top,
	wherein affixing the sealing cap to the top comprises sealing the opening (Figure 2), wherein affixing the sealing cap to the top comprises mechanically disestablishing the barrier (17a/17b) with (9)., wherein mechanically disestablishing the barrier comprises releasing reagents to form a mixture of reagents and biological sample (Col. 5).
	Igarashi et al. does not teach depositing by expectoration from the user’s mouth biological sample.
	Charlton et al. teach a method of depositing, by expectoration from a user’s mouth through the opening a biological sample. The outer collection tube (20) is taught to be filled up to mark (26) with saliva, such that a known volume of sample may be collected and later filtered (Col. 4 lines 1-39)Figure 4.
It would have been obvious for a person of skill in the art at the time the invention was made to have used the sample collection method of Charlton with the method of Igarashi et al. as Charlton teach their method of saliva retrieval to allow for a known volume of sample to be collected and be minimally invasive making it more user friendly and comfortable for the test subject.

Lai et al. teach the use of reagents for preserving nucleic acids from a sample such as sputum or saliva (Col. 4 lines 1-2, Col. 6 lines 1-4, col. 11, line 34) wherein the sample is contacted with a buffer composition having a pH of greater than 5.0(Col. 4 lines 50-53), said composition comprising a chelating agent, EDTA (Col. 3 lines 33-34; col 7 lines 34-35, as well as a denaturing agent (Col. 3 lines 41-42).  Lai et al specifically teach their buffer to be weak citric acid or Tris solution to adjust their pH to the proper range (Col. 12, lines 61-63).
It would have been obvious for a person of skill in the art at the time the invention was made to have used the sample collection method of Charlton with the method of Igarashi et al. and using the nucleic acid preservation techniques taught by Lai et al. as Lai et al.’s methods are well known in the art of DNA stabilization/storage and they encourage that their methods yields many benefits such as “nucleic acids isolated with the reagents and/or methods of the invention are substantially pure, and can be used directly in a variety of assays”(Col. 5 lines 5-15).

Response to Arguments
Applicant's arguments filed 3/29/2021 have been fully considered but they are not persuasive.  Per the interview summary Applicant’s expressed a desire to leave the prosecution history void of any substantive discussion that could interfere with the pending litigation.  The applicant’s representative did argue in the phone call that they believed any applied reference in this action teaching a method of collecting spit from a user’s mouth would not be combinable with the art of record due to a lack of motivation.  This is not found to be convincing per the above reasoning in the new 103 rejection above.
Applicant’s are thanked for the filing of their TD.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        4/9/2021